I extend my heartfelt congratulations to you, Mr. President. You can count on my delegation’s full support during the jubilee session and the year ahead.
We are commemorating the seventieth anniversary of the United Nations. As a family of nations, our hopes for peace and progress, as expressed in the Charter of the United Nations, still resonates deeply today. The United Nations is designed to uphold humankind’s primary aspirations to live in peace, enjoy equal rights and achieve everlasting happiness. The United Nations has tirelessly served those noble purposes for seven decades. If the United Nations did not exist, most of humankind would have ended up in violent confrontations and faced more arduous, complex challenges than those that have arisen.
12/51 15-29431

29/09/2015 A/70/PV.16
Together, we have achieved a lot and we have charted a better course. The number of sovereign nations has quadrupled since 1945. The world’s economic output has increased fivefold. Human beings enjoy longer, healthier lives. We are more literate and educated. Today, the world has achieved the highest degree of international cooperation in history. Starting with the founding of the United Nations, Governments have steadily invested more and more in new means of cooperation. Those tools create new options, more space for compromises and more legal frameworks than humankind has ever possessed. The United Nations has justly become the primary universal organization working for peace, instead of war; prosperity, instead of poverty; and a dignified life for all, instead of human rights violations. Hence, I would like to state that the past 70 years were the best 70 years ever for humankind.
The founding of the United Nations, a historic milestone, connects our past, present and future. All of humankind is poised to make another great stride towards a new, better reality. I am hopeful for the future because we have the United Nations, because we have useful experience to tackle today’s challenges, and because a new generation of humankind is rising. The new generation has creative solutions to challenges and sees new opportunities in them. It shares knowledge and advance technologies.
At this moment more than ever in history, we share a common destiny as a family of nations; yet, despite our achievements, billions of people still live in forbidding conditions. Our home, Mother Earth, is becoming more turbulent and is in fragile health. The Second World War is behind us and the arms race of the Cold War ended two decades ago. Many military conflicts today are not tied to defending a particular territory, but are motivated by borderless ideological, criminal and religious goals.
Paradoxically, although we are more aware of those challenges and understand them better than ever, we seem unable to tackle them decisively and effectively. That is why we have gathered here and embarked on a momentous new journey to do much better to transform our world. The only way to bring peace and stability is through a system of rules and norms, laws and institutions that every country agrees to abide by in exchange for the benefits of peace and stability. If the United Nations fails to adopt a system of laws, we all will fail. The future is not only about the United Nations. The future is about all of us. It is about our community; it is about our family. Therefore, we have no right to fail.
We have recently shown that we can make positive changes. At the dawn of the new century, we adopted and have since implemented the Millennium Development Goals. We achieved many targets, yet failed to achieve some others. Still, by and large, the global community passed the test. We learned lessons about working together and made huge strides towards achieving positive goals. With the 2030 Agenda for Sustainable Development (resolution 70/1), the international community produced a new history-making document. The entire United Nations family agreed on that road map towards sustainable development. Now humankind has a truly universal, ambitious action plan for the upcoming 15 years. A consensus-based, global platform, the Agenda is for all, because every single human being holds a stake in our planet’s future. The 17 Goals and 169 targets are real. Yet, they also embody the dream of humankind. Never before in history have nations reached such a universal and unanimous agreement.
Our historic 2030 Agenda is comprehensive and sustainable. We have agreed on urgent targets on a broad range of economic and social challenges and on environmental emergencies. Is that not miraculous? With one voice, the entire world shouldered a mountain of responsibilities and adopted these bold Goals. In the Agenda, I recognize the overarching objectives for global sustainable development. I note that the Goals are intended literally to save Mother Earth for future generations, which I can readily accept to save a happy, equal human race. I believe that we must build inclusive, capable institutions and create prosperous, peaceful, open, just, equitable societies. In order to advance those societies, the family of nations needs a robust, inclusive and open mechanisms. We must have reliable implementing, monitoring and accountability regulations and institutions in place. I appeal to every Member State to adopt national laws and policies to implement the Sustainable Development Goals. Such laws and policies would ensure their sustainability.
I am deeply proud of my country’s contributions to the common causes of humankind. During the past quarter century, Mongolia has relentlessly striven to build an open and just society with a free
15-29431 13/51

A/70/PV.16 29/09/2015
market economy, participatory democracy and environmentally conscientious policies. We have made notable progress in the areas of governance transparency, citizens’ participation and the reduction of corruption and poverty. In the past quarter century, the life expectancy of Mongolians has increased by seven years. Our gross domestic product (GDP) has increased by a factor of more than 20. We believe in human rights and human creativity, and we foster private initiatives. Our private sector generates more than 80 per cent of our GDP growth. My country, within a single generation, peacefully transformed from one of the most isolated and closed regimes in the world to one of its most vibrant and open democracies. Mongolia also created one of the most unique, open, competitive and fair election systems in our region. It has nationwide electronic voting and biometric voter registration. We no longer use wooden or paper boxes or finger inks, and public participation goes beyond electronic voting.
Corruption is still a big threat. Yet, over the past five years, with transparent, determined and enforceable policies, our country’s corruption index has dropped by one-third, according to Transparency International. We will continue to block the menace of corruption head-on. Mongolia is among the top countries in the world in the number of media tools used per capita. We have the most open, censorship-free private media, including social media and burgeoning Internet use. We have slightly more than 3 million citizens, yet it feels like there are 3 million journalists, too. New media technologies, transparency and public scrutiny make our society much healthier.
We have adopted and implemented a set of laws related to an open, fair, service-oriented judiciary. Because the process takes place under strict civil monitoring, people’s confidence in a fair court of law is being restored. We have also created regulations and institutions regarding public hearings and participatory democracy. We are also prudently enforcing a law called the Glass Account — a budget transparency law that requires full disclosure of public expenditures.
Education is key to human development and the county’s development. More than one-third of our population is engaged in educational activities. More student-centred than previously, our education system emphasizes their practical involvement in learning. Our Government also now covers tuition if
a Mongolian citizen is accepted into one of the world’s top universities.
We believe in gender equality and women’s empowerment. Mongolia is a strong supporter of the United Nations in that cause. If societies are to advance, we need more women in public service at all levels, local and global. If women hold more positions of power, we will have less suffering and conflict and more harmony and civic engagement. All such efforts on the part of Mongolian citizens constitute a just, transparent, inclusive, accountable and action-oriented platform to guide us on a sustainable development path. I am confident that building on those bedrock successes and decisively moving forward is compatible with your appeal, Mr. President, for a new commitment to action.
Today, the world faces a shocking range of new challenges on a global scale — from weapons of mass destruction to global warming; from human rights violations to humanitarian disasters; from heinous crimes and mass terror to the breakdown of sovereign States; from an uncertain supply of energy, food and water to new challenges to freedom and security. In facing global challenges, we must admit one thing — no one country, big or small, can address them on its own. Therefore, the coordinated actions of all players and countries are needed.
When all cultures and civilizations unite, we can tackle global challenges. The upcoming twenty-first session of the Conference of Parties to the United Nations Framework Convention on Climate Change, to be held in Paris later this year, will be the first new test. It will require the widest possible cooperation ofall countries. We all must bear responsibility for protecting planet Earth and its ecosystems for the benefit of present and future generations. We must all work to ensure justice and fairness throughout the world. Every nation and Government must actively contribute to the global good according to their respective capabilities and responsibilities.
Mongolia has committed to always doing its humble share to promote global well-being. We Mongols are eager to contribute. Our peacekeepers proudly serve, along with fellow United Nations peacekeepers, to maintain international order and security. Mongolia has become one of the 20 largest peacekeeping contributors in the world. To date, 14,000 Mongolian peacekeepers have served on active duty in global hot spots. That is
14/51 15-29431

29/09/2015 A/70/PV.16
a significant number in proportion to the size of our population.
We are enthusiastic to share our experiences in transitioning to democracy in our quest for freedom, justice and development. When Mongolian citizens share and actively collaborate with countries in our region and beyond, we make our own success more durable. We care deeply about global stability. Mongols believe that we must preserve our planet by eliminating nuclear weapons throughout the world.
For 23 years, our country has maintained a nuclear- weapon-free status. Any nation seeking nuclear power must not endanger the peace and security of their independent neighbours. We believe that the solution to those challenges is engagement, rather than isolation. We believe that strengthening multilateral collaboration and mutual trust among countries is vital. In Asia, Mongolia is a non-aligned nation and an honest broker that promotes peace and security. We launched a regional initiative similar to that of the Helsinki dialogue, known as the Ulaanbaatar Dialogue on North-East Asian Security. Within that security initiative, Mongolia has hosted and has helped arrange multilateral meetings, conferences, and symposiums to examine peace and security issues. We also put forward a common platform called the Asian Forum for Human Rights and Development, or FORUM-Asia. A compelling need exists to establish a solid and inclusive platform for comprehensive dialogues involving all Asian States.
FORUM-Asia would seek to promote an equal representation of the interests of all sovereign nations in Asia, whether big or small. All nations would bear in mind the concerns of all other nations, rather than wrestle one-on-one within the global arena. It would ensure each member State its independence, integrity, and right to development. We invite all interested parties to play an active part of that cause.
Our country also successfully chaired the world’s most reputable democracy movement, the Community of Democracies, for two years. Currently, Mongolia is chairing the Freedom Online Coalition. The first Asian country to lead that important community, we promote universal Internet access. We support a comprehensive convention on Internet freedom, to be agreed to by all United Nations Member States. I appeal to everyone to work collectively to advance the great, global digital
revolution, in order to bring greater prosperity to humankind.
Mongolia has pursued a peaceful, open and multi-pillared foreign policy. That stance has enabled us to declare Mongolia to be a State of permanent neutrality. Our national laws and the international treaties to which Mongolia is signatory are consistent with the principles of neutrality. I therefore kindly ask for Members’ understanding and support for Mongolia’s peaceful, open, neutral and active foreign policy efforts. I am convinced that Mongolia’s status of permanent neutrality will contribute to the strengthening of peace, security and development in our region and the world, in general.
Recently, Mongolia hosted the Asia Pacific Forum of National Human Rights Institutions, and for the first time in our country, the autumn meeting of the Organization for Security and Cooperation in Europe Parliamentary Assembly was convened. The human rights experts and the European parliamentarians had fruitful, lively discussions and exchanges. The conference also provided a splendid opportunity for them to comprehend at first hand our achievements in protecting and advancing human rights, in exercising the rule of law and in running a pluralistic and open society.
We are honoured to be hosting many events in the coming months and year in our capital city. Most importantly, the eleventh Asia-Europe Meeting (ASEM) will be held in Mongolia in the summer of 2016. Leaders of 53 countries in Asia and Europe will meet in Mongolia on the historic twentieth jubilee of the founding of ASEM. I earnestly look forward to welcoming them. Mongolia will further consolidate and strengthen our peace initiatives and our role as mediator. Our doors are always open for dialogue and engagement. We will always say that all are very welcome to cooperate with us in the spirit of freedom, justice and prosperity. We are ready to share the lessons we have learned and to listen to and learn from the lessons of other nations.
I wish to stress that Mongolia is running for the first time for membership on the United Nations Human Rights Council. We believe that the Human Rights Council is a crucial body for the protection and promotion of human rights worldwide. It is a platform for open discussions on human rights issues, and it positively impacts national and international
15-29431 15/51

A/70/PV.16 29/09/2015
policies. Mongolia reaffirms its full commitment to the promotion of human rights and our willingness to share our experience in transitioning to democracy, fighting against corruption, abolishing the death penalty and ensuring genuine human rights. I respectfully ask every Member State to extend its valuable support to Mongolia’s candidacy for the Human Rights Council at the October elections.
We, the States Members of the United Nations, need to mobilize the full potential of humankind to achieve the primary purpose for establishing the United Nations, namely, the promotion of peace, the respect for human rights and inclusive economic and social development. I believe that, in the twenty-first century, the United Nations will remain at the heart of our common humanity. Its mission will be defined by a new, more profound awareness of the sanctity and dignity of every human life, regardless of race, gender or religion. Nevertheless, there are still numerous cases involving cruel violations of human dignity and rights. One thing is certain: every nation State should always strive for good governance, the strict rule of law and a sound human rights policy.
I reiterate the appeals of all speakers in the Assembly that we must vow to exercise clear and decisive leadership in effectively tackling the tough challenges ahead and in fulfilling the core missions of the United Nations. We have many opportunities to benefit the world. We are the first in history to have the potential, technology and resources to resolve the world’s problems.
When I observe a giant display of military might, I think of the huge amount of money, human ingenuity and time that are being spent on war machines and weapons of mass destruction. With a fraction of the money that we spend and the technology that we develop to put on such macho war shows, we could solve many of today’s troubling issues. We also have a smart, tech-savvy, energetic young generation, who will soon shoulder our tough challenges with their innovative, dynamic and shrewd solutions. They give us hope and reassure us.
I would like to reiterate that the solemn purpose of the United Nations has always been to enhance global peace, protect fellow human beings and contribute to global well-being. We all know there are well-founded criticisms of the United Nations. If our United Nations is to survive in the new reality, we must embrace substantive change. We need reforms to build a just and
common home. If we delay action, change will become more painful and even more challenging. The United Nations is still our most representative and important global body. Its foundation is based on the preservation of the rights and interests of all nations, whether big or small, so that they may have a voice, a vote, and be part of our common human home. More relevant than ever, the United Nations is our common home where nations can meet and create solutions to solve the challenges of the world. If the 70 years since the United Nations was founded were the best 70 years ever, as I believe, then let us make the next 70 years even better.
We humans are at our best when we face challenges and when we exercise collective bravery, spirit and leadership. With the Sustainable Development Goals, we all become developing countries and we all have a stake in our plans for success. There is no future without peace, there is no planet without sustainability, and there is no humanity without justice. Let us strive for victory. Let us all be champions, Let us raise all our flags at the finish line, and let us all proudly present them to our beautiful planet’s next generation.
